DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 1/5/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 1/5/2022. In particular, original Claims 1, 6, and 16 have been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kottas et al (US 2011/0279019) in view of Walters (US 7,279,704).

The rejection is adequately set forth in Paragraph 11 of the Office Action mailed on 10/12/2022 and is incorporated here by reference.


Regarding the new limitations recited in claim 6 drawn to the nitrogen-containing five-membered ring, as discussed in Paragraph 11 of the previous Office Action Kottas et al discloses pyridine which is outside of the proviso recited in the claim excluding certain five-membered rings.

Claims 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2015/0270506).

The rejection is adequately set forth in Paragraph 13 of the Office Action mailed on 10/12/2022 and is incorporated here by reference.

Regarding the new limitations recited in claim 16 drawn to the nitrogen-containing five-membered ring, as discussed in Paragraph 13 of the previous Office Action Voges et al discloses 
that X is pyridine, i.e. given by recited Formula (2-3) or X is oxazole, i.e. given by recited Formula (2-2); both of which is outside of the proviso recited in the claim excluding certain five-membered rings.

Claims 1-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 2017/0092874, hereafter Tanabe ‘874).

The rejection is adequately set forth in Paragraph 12 of the Office Action mailed on 10/12/2022 and is incorporated here by reference.

Regarding the new limitations recited in claim 1 drawn to the nitrogen-containing five-membered ring, as discussed in Paragraph 11 of the previous Office Action the reference discloses the compound:

    PNG
    media_image1.png
    232
    941
    media_image1.png
    Greyscale
.
It is noted that as amended claim 1 excludes the following nitrogen-containing rings:

    PNG
    media_image2.png
    57
    147
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    59
    128
    media_image3.png
    Greyscale
.
However, the present claims encompass a compound with the following nitrogen-containing 5-membered ring:

    PNG
    media_image4.png
    113
    235
    media_image4.png
    Greyscale
.
Accordingly, the compound disclosed by the reference and that claimed are isomers - - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that 
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘874, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
	Alternatively, it is noted that in Formula I of the reference, i.e.

    PNG
    media_image5.png
    296
    411
    media_image5.png
    Greyscale
,
X is disclosed as NR9, R9 is a C6-10 aryl, i.e. phenyl ([0021]). Accordingly, the reference discloses the following compound:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

Regarding the new limitations recited in claim 6, excluding the following nitrogen-containing rings:

    PNG
    media_image2.png
    57
    147
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    59
    128
    media_image3.png
    Greyscale
,
as discussed above, the present claims encompass a compound with the following nitrogen-containing 5-membered ring:

    PNG
    media_image4.png
    113
    235
    media_image4.png
    Greyscale
.
Accordingly, the compound disclosed by the reference and that claimed are isomers - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘874 and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
	Alternatively, as discussed above the reference discloses the compound:

    PNG
    media_image7.png
    258
    706
    media_image7.png
    Greyscale
,
1 and R2 are H; Ar1 is a C6 aryl group; and L is an unsubstituted C6 arylene. X is given by Formula (2-2) where Z1 is N-Ar10, where Ar10 is phenyl; Y1 is N; Y2 is CR4, where R3 and R4 are bonded to form a ring. 

Regarding claim 13, Tanabe ‘874 teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    232
    941
    media_image1.png
    Greyscale
, 
which is not a compound of the present claims. However, the claim recites the compound:

    PNG
    media_image8.png
    249
    1005
    media_image8.png
    Greyscale
.
Accordingly, the reference discloses as isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious 

Regarding the new limitations recited in claim 14 drawn to the nitrogen-containing five-membered ring, as discussed in Paragraph 11 of the previous Office Action the reference discloses the compound:

    PNG
    media_image1.png
    232
    941
    media_image1.png
    Greyscale
.
It is noted that as amended claim 1 excludes the following nitrogen-containing rings:

    PNG
    media_image2.png
    57
    147
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    59
    128
    media_image3.png
    Greyscale
.
However, the present claims encompass a compound with the following nitrogen-containing 5-membered ring:

    PNG
    media_image4.png
    113
    235
    media_image4.png
    Greyscale
.
Accordingly, the compound disclosed by the reference and that claimed are isomers - - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.

	Alternatively, it is noted that in Formula I of the reference, i.e.

    PNG
    media_image5.png
    296
    411
    media_image5.png
    Greyscale
,
X is disclosed as NR9, R9 is a C6-10 aryl, i.e. phenyl ([0021]). Accordingly, the reference discloses the following compound:

    PNG
    media_image7.png
    258
    706
    media_image7.png
    Greyscale
,
corresponding to recited Formula (1), where the recited groups R1 and R2 are H; Ar1 is a C6 aryl group; and L is an unsubstituted C6 arylene. X is given by Formula (2-2) where Z1 is N-Ar10, where Ar10 is phenyl; Y1 is N; Y2 is CR4, where R3 and R4 are bonded to form a ring. 



    PNG
    media_image1.png
    232
    941
    media_image1.png
    Greyscale
.
It is noted that as amended claim 16 excludes the following nitrogen-containing rings:

    PNG
    media_image2.png
    57
    147
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    59
    128
    media_image3.png
    Greyscale
.
However, the present claims encompass a compound with the following nitrogen-containing 5-membered ring:

    PNG
    media_image4.png
    113
    235
    media_image4.png
    Greyscale
.
Accordingly, the compound disclosed by the reference and that claimed are isomers - - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘874, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 


    PNG
    media_image5.png
    296
    411
    media_image5.png
    Greyscale
,
X is disclosed as NR9, R9 is a C6-10 aryl, i.e. phenyl ([0021]). Accordingly, the reference discloses the following compound:

    PNG
    media_image7.png
    258
    706
    media_image7.png
    Greyscale
,
corresponding to recited Formula (1), where the recited groups R1 and R2 are H; Ar1 is a C6 aryl group; and L is an unsubstituted C6 arylene. X is given by Formula (2-2) where Z1 is N-Ar10, where Ar10 is phenyl; Y1 is N; Y2 is CR4, where R3 and R4 are bonded to form a ring. 

Regarding claim 22, Tanabe ‘874 teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image1.png
    232
    941
    media_image1.png
    Greyscale
, 
which is not a compound of the present claims. However, the claim recites the compound:

    PNG
    media_image8.png
    249
    1005
    media_image8.png
    Greyscale
.
Accordingly, the reference discloses as isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘874, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Claims 1-11, 13-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe et al (US 2017/0309828, hereafter Tanabe ‘828).


Anode / hole-injecting layer / hole-transporting layer / light-emitting layer / electron-transporting layer / cathode,
where the anode corresponds to the recited first electrode; the hole-injecting and hole transporting layers correspond to the recited hole transport region; the electron-transporting layer corresponds to the recited electron transport region; and the cathode corresponds to the recited second electrode. Furthermore, from the above it is clear that the reference discloses an organic electroluminescent device comprising the order of layers as recited in the present claims.
	The reference discloses that the anode comprises a metal such as Au ([0149]), while the cathode comprises metals such as Mg and Cu ([0151]). The emission layer comprises the following compound ([0026]-[0027] – Formula I):

    PNG
    media_image9.png
    133
    224
    media_image9.png
    Greyscale
.
The reference exemplifies this compound as (Page 9 – (A-5)):

    PNG
    media_image10.png
    250
    589
    media_image10.png
    Greyscale
.


    PNG
    media_image11.png
    192
    145
    media_image11.png
    Greyscale

where X1 is N(R15) or B(R18), and R15 and R18 are C6-14 aryl groups ([0037]). It is clear that the phenazine substituent in the compound can be an azaborine group. Accordingly, the reference discloses the compound:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
.
This compound comprises an electron donor comprising an azaborine group and an electron acceptor, where the electron acceptor is a nitrogen containing 5-membered ring.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

	Regarding claim 2, Tanabe ‘828 teaches all the claim limitations as set forth above. From the compound disclosed by the reference, in the compound of the reference, the electron acceptor is bonded to the nitrogen in the azaborine group via a benzene linker.

	Regarding claim 3, Tanabe ‘828 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is a delayed fluorescence compound (Abstract). Accordingly, the reference discloses that the emission layer emits delayed fluorescence.

	Regarding claim 4, Tanabe ‘828 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is a delayed fluorescence compound (Abstract). Accordingly, the reference discloses that the emission layer emits delayed fluorescence. The light emitter layer comprises a host material and the compound as a dopant ([0027]).

	Regarding claim 5, Tanabe ‘828 teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is a delayed fluorescence compound (Abstract). Accordingly, the reference discloses that the emission layer emits delayed fluorescence. The reference does not disclose that the light emitting layer emits blue light. However, Tanabe et al have rendered obvious the instantly claimed device and compound. 

	Regarding claim 6, Tanabe ‘828 teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the compound:

    PNG
    media_image13.png
    299
    564
    media_image13.png
    Greyscale
,
where Ar1 is phenyl, L is phenylene. In the compound of the reference X is given by Formula (2-2) where Z1 is N, Y1 is N and Y2 is N-AR10, where Ar10 is phenyl and R3 is a substituted aryl group. The claim requires that Z1 is NAr10, and that Y1 and Y2 are N. Thus, while the reference does not disclose a compound of the present claims, the reference discloses an isomer -compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious 

Regarding claim 7, Tanabe ‘828 teaches all the claim limitations as set forth above. As discussed above, the recited group Ar1 is benzene, i.e. given by recited Formula (3), where V1 to V5 are CR6, where R6 is H.

Regarding claim 8, Tanabe ‘828 teaches all the claim limitations as set forth above. As discussed above, the reference discloses the azaborine as ([0034] – Xa):

    PNG
    media_image11.png
    192
    145
    media_image11.png
    Greyscale

where X1 is BR18. The group R18 is given as ([0069]):

    PNG
    media_image14.png
    108
    91
    media_image14.png
    Greyscale
,
where R22 is a C1-25 alkyl group ([0070]). According the reference as phenyl group substituted with an alkyl, i.e. one of the recited groups V1 and V5 is CR7, where R7 is a C1-25 alkyl.

Regarding claim 9, Tanabe ‘828 teaches all the claim limitations as set forth above. While the reference does not disclose recited Formula (2-2-4), the reference discloses an isomer -  In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘828, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 10, Tanabe ‘828 teaches all the claim limitations as set forth above. Given that Formula (2-3) is not required by the instant claims, the reference discloses the compound of the present claims.

Regarding claim 11, Tanabe ‘828 teaches all the claim limitations as set forth above. As discussed above L is a phenylene group.

	Regarding claim 13, Tanabe ‘828 teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,


    PNG
    media_image15.png
    229
    592
    media_image15.png
    Greyscale

Accordingly, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘828, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Regarding claim 14, Tanabe ‘828 discloses an organic light emitting device comprising ([0144]):
Anode / hole-injecting layer / hole-transporting layer / light-emitting layer / electron-transporting layer / cathode,
where the anode corresponds to the recited first electrode; the hole-injecting and hole transporting layers correspond to the recited hole transport region; the electron-transporting layer corresponds to the recited electron transport region; and the cathode corresponds to the 
	The reference discloses that the anode comprises a metal such as Au ([0149]), while the cathode comprises metals such as Mg and Cu ([0151]). The emission layer comprises the following compound ([0026]-[0027] – Formula I):

    PNG
    media_image9.png
    133
    224
    media_image9.png
    Greyscale
.
The reference exemplifies this compound as (Page 9 – (A-5)):

    PNG
    media_image10.png
    250
    589
    media_image10.png
    Greyscale
.
While this compound does not comprise an azaborine, this compound is but one example and attention is directed to the substituent ([0034] – Xa):

    PNG
    media_image11.png
    192
    145
    media_image11.png
    Greyscale

1 is N(R15) or B(R18), and R15 and R18 are C6-14 aryl groups ([0037]). It is clear that the phenazine substituent in the compound can be an azaborine group. Accordingly, the reference discloses the compound:

    PNG
    media_image13.png
    299
    564
    media_image13.png
    Greyscale
,
where Ar1 is phenyl, L is phenylene. In the compound of the reference X is given by Formula (2-2) where Z1 is N, Y1 is N and Y2 is N-Ar10, where Ar10 is phenyl and R3 is a substituted aryl group. The claim requires that Z1 is NAr10, and that Y1 and Y2 are N. Thus, while the reference does not disclose a compound of the present claims, the reference discloses an isomer - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘828, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

1 is benzene, i.e. given by recited Formula (3), where V1 to V5 are CR6, where R6 is H.

Regarding claim 16, Tanabe ‘828 discloses the following compound ([0026]-[0027] – Formula I):

    PNG
    media_image9.png
    133
    224
    media_image9.png
    Greyscale
.
The reference exemplifies this compound as (Page 9 – (A-5)):

    PNG
    media_image10.png
    250
    589
    media_image10.png
    Greyscale
.
While this compound does not comprise an azaborine, this compound is but one example and attention is directed to the substituent ([0034] – Xa):

    PNG
    media_image11.png
    192
    145
    media_image11.png
    Greyscale

1 is N(R15) or B(R18), and R15 and R18 are C6-14 aryl groups ([0037]). It is clear that the phenazine substituent in the compound can be an azaborine group. Accordingly, the reference discloses the compound:

    PNG
    media_image13.png
    299
    564
    media_image13.png
    Greyscale
.
where Ar1 is phenyl, L is phenylene. In the compound of the reference X is given by Formula (2-2) where Z1 is N, Y1 is N and Y2 is N-Ar10, where Ar10 is phenyl and R3 is a substituted aryl group. The claim requires that Z1 is NAr10, and that Y1 and Y2 are N. Thus, while the reference does not disclose a compound of the present claims, the reference discloses an isomer - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘828, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

1 is benzene, i.e. given by recited Formula (3), where V1 to V5 are CR6, where R6 is H.

Regarding claim 20, Tanabe ‘828 teaches all the claim limitations as set forth above. As discussed above, the reference discloses the azaborine as ([0034] – Xa):

    PNG
    media_image11.png
    192
    145
    media_image11.png
    Greyscale

where X1 is BR18. The group R18 is given as ([0069]):

    PNG
    media_image14.png
    108
    91
    media_image14.png
    Greyscale
,
where R22 is a C1-25 alkyl group ([0070]). According the reference as phenyl group substituted with an alkyl, i.e. one of the recited groups V1 and V5 is CR7, where R7 is a C1-25 alkyl.
 
Regarding claim 21, Tanabe ‘828 teaches all the claim limitations as set forth above. Given that Formula (2-3) is not required by the instant claims, the reference discloses the compound of the present claims.



    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
,
which is not a compound recited in the present claims. However, claim 13 discloses compound (23), i.e.

    PNG
    media_image15.png
    229
    592
    media_image15.png
    Greyscale

Accordingly, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘828, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn.

Regarding Kottas, Applicants argue that the types of heteroaryl groups disclosed in the reference are very broad and wide, and a substantial amount of trial are required to derive, specifically, a nitrogen-containing 5-membered ring and a nitrogen-containing hexagonal monocyclic ring from among heteroaryl groups. However, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the Kottas and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that in the example compounds of Kottas, there is no compound containing a cyano group, a carbonyl group, a boron group, a sulfonyl group, a sulfinyl group a phosphine oxide group, a nitrogen-containing pentacyclic group or a nitrogen-containing hexagonal hexagonal monocyclic ring. However, while the reference does not exemplify such compounds, the fact remains that the reference disclosed nitrogen containing rings such as pyridine. To that end it is noted that “applicant must look to the whole reference for what it In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

As evidence of unexpected results, Applicants point to Comparative Compounds C5, C6, and C7 (utilized in Comparative Examples 5-7  and corresponding to compounds 39. 40, and 41 of Kottas) and compare these compounds to Inventive Examples 1-5, comprising inventive Compounds 2, 12, 30, 64, and 54. However, firstly, it is noted that Table 1 of the instant Specification only discloses Comparative Examples 1-4 and does not disclose Comparative Examples 5-7. Accordingly, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding the inventive compounds compared to Comparative Examples 5-7 must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Secondly, it is noted that even if the Comparative Examples 5-7 were presented in a 37 C.F.R. 1.132 Declaration or the instant Specification, Applicants’ arguments would not be found to be persuasive for the following reasons. Inventive Compounds 2, 12, 30, 64, and 54 have the following formulas:

    PNG
    media_image16.png
    252
    152
    media_image16.png
    Greyscale
, 
    PNG
    media_image17.png
    216
    553
    media_image17.png
    Greyscale
,

    PNG
    media_image18.png
    196
    493
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    274
    317
    media_image19.png
    Greyscale
,
and

    PNG
    media_image20.png
    200
    479
    media_image20.png
    Greyscale
.
Comparative Compounds C5, C6, and C7 have the following formulas (see Page 6 of the Remarks filed on 1/5/2022):

    PNG
    media_image21.png
    261
    636
    media_image21.png
    Greyscale

From a comparison of the inventive and comparative compounds, it is clear that the comparative compounds are simply too different from the inventive compounds for a proper side-by-side comparison. 
	Additionally, even if the comparative compounds were considered proper side-by-side comparisons, it is significant to note that the inventive compounds are not commensurate in scope with the scope of the claim 1. Claim 1 requires a compound comprising one electron donor and one electron acceptor, where the electron donor is an azaborine group and the electron acceptor comprises a cyano group, a carbonyl group, a boron group, a sulfonyl group, a sulfinyl group, a phosphine oxide group, a nitrogen-containing five-membered ring, or a nitrogen-containing six-membered monocyclic ring. Accordingly, the claim encompasses innumerable compounds comprising an azaborine group and the recited electron acceptor, while the claims exemplify only several compounds encompassed by the present claims. Accordingly, it is not clear if the obtained results are indicative of all compounds encompassed by the present claims or only for the particular compounds exemplified in the inventive examples of the instant Specification.

Regarding Tanabe ‘874, Applicants argue that as amended the claims exclude the following nitrogen-containing rings:

    PNG
    media_image2.png
    57
    147
    media_image2.png
    Greyscale
and 
    PNG
    media_image3.png
    59
    128
    media_image3.png
    Greyscale
.
which are disclosed by Tanabe ‘874.  However, as set forth in the rejections above Tanabe ‘874 discloses the compound:


    PNG
    media_image1.png
    232
    941
    media_image1.png
    Greyscale
.
while, the present claims encompass a compound with the following nitrogen-containing 5-membered ring:

    PNG
    media_image4.png
    113
    235
    media_image4.png
    Greyscale
.
Accordingly, the compound disclosed by the reference and that claimed are isomers - - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”. In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in Tanabe ‘874, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
	Alternatively, it is noted that in Formula I of the reference, i.e.

    PNG
    media_image5.png
    296
    411
    media_image5.png
    Greyscale
,
X is disclosed as NR9, R9 is a C6-10 aryl, i.e. phenyl ([0021]). Accordingly, the reference discloses the following compound:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
which is encompassed by the present claims.

Applicants argue that the definition of Formula VI of Voges is very broad and the reference does not disclose example compounds comprising an azaborine group and a substantial amount of trial would be required to arrive at the instantly claimed embodiments from Voges. However, it is the Examiner’s position absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the Voges and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that there is no apparent reason why a person having ordinary skill in the art would have modified the subject matter of Voges in such a way as to arrive at the instant claimed embodiments. However, it is not the Examiner’s position that the compounds disclosed by Voges were modified to obtained those instantly claimed. Rather, as discussed above it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the Voges and thereby arrive at the claimed compound with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767